Approval of motor vehicles and their trailers (debate)
The next item is the recommendation for second reading from the Committee on the Internal Market and Consumer Protection on the Council common position for adopting a directive of the European Parliament and of the Council establishing a framework for the approval of motor vehicles and their trailers, and of systems, components and separate technical units intended for such vehicles (Framework Directive) (09911/3/2006 - C6-0040/2007 - (Rapporteur: Malcolm Harbour).
rapporteur. - Madam President, it is a pleasure to be able to present this report on behalf of the committee tonight. I would like to pay tribute to my colleague, Mr Gargani, who handled the report at first reading - a substantial amount of work was done by Parliament at that stage. I should also like to thank the Commission and the Council, because we have worked very hard together on an extremely complex and technical proposal. In total it is a report of almost 400 pages, which must be one of the biggest reports to come before this Parliament. In particular, Commissioner, I would like to thank your own staff - Mr Schulte-Braucks and Mr Delneufcourt, who I think has been largely responsible for many of those 400 pages. I think he deserves a special mention this evening.
This is a very important report in terms of completing the internal market for motor vehicles. The whole basis of technical regulation for motor vehicles was one of the earliest areas of harmonisation within the European single market, but it has taken until now for us to have a fully comprehensive type-approval framework for all categories of motor vehicles, trailers, major component systems and critical components. Therefore, on Europe Day, I think this is a notable achievement that we have reached at this stage. This of course means that we will get the benefits of improved environmental and safety standards for vehicles, consistent and independent validation of performance and that true level playing field we often hear businesses talking about. We have actually achieved that in this case. In particular, I think the ability of manufacturers of all scales and sizes to be able to get their vehicles approved by a national type-approval authority to a European regulation and to be able to sell those vehicles in every market across the European Union is a major step forward.
At second reading we have an unusually large number of amendments that were tabled and will be voted on tomorrow. These reflect a lot of further improvement and work on our part. I would just like to highlight some of those points this evening. I am particularly grateful to the Council, also, and I am pleased that Mr Deldrup will be speaking as well, which I think is an indication of the importance that the Council attaches to this important file.
First of all, we have had some debate to finalise some of the issues around the type-approval for buses and the timescale for that. The bus sector is important because this type-approval directive brings into play the bus directive that many of us worked on. This brings with it notable safety improvements and important issues like disability access to all types of buses. This will essentially be brought into play as the single homologation approval framework for buses across the European Union.
The second aspect, which was a new element of the directive added between first and second reading, was the provision to apply a new scheme of type approvals for after-market parts, which affected the environmental and safety systems of vehicles. It is important that we have an approval process for those categories of parts so that we have very full consumer protection in that area. But equally this brings the whole of the type-approval process into the focus of many small and medium-sized businesses. Therefore, together with the other institutions, I worked hard to ensure that we had a very effective procedure, first of all for identifying those parts and to ensure that the producers of those parts were involved in that, and to develop the new test standards that would be required for approval. But of course, having done that, it allows the producers of those parts, and particularly tuning and other companies, to have access to the single market with a single approval. I think that is a major benefit that they are very pleased to have.
Another aspect that we looked at was the approval procedure for small series vehicles. Mr Gargani asked for the lower volume vehicle limit to be raised and a compromise has been reached to raise that to a thousand vehicles for simplified type approval, a major benefit for the smaller serious producers. We also identified that there was an important category of vehicle for disabled users - 'wheelchair accessible vehicles' - which were series volume vehicles modified to allow access by wheelchair passengers. With the support of the Commission and the Council, I propose that we should devise a new category for that type of vehicle. The producers of those vehicles, which are growing in importance, are very pleased to be recognised in that way and are also confident that this will bring into play a new attention to the needs of disabled users, as well as the strength and fittings of wheelchairs and so on. We will have a vehicle here in Brussels tomorrow to show what we have achieved.
In conclusion, this is a very important step forward for the single market. It has been my privilege to handle it on behalf of Parliament and I commend it to this House for support tomorrow.
President-in-Office of the Council. (DE) Madam President, Mr Vice-President of the Commission, ladies and gentlemen, tomorrow you will be voting on an important new directive on the type approval of cars, lorries, buses and their trailers. We in the German Presidency are delighted that we have been able to reach a prior agreement with the European Parliament on the remaining outstanding issues.
We should like to thank you, Mr Harbour, and your colleagues very much for the good and constructive cooperation. This is an important step towards increasing road safety and vehicle safety in the Community and towards making the internal market in motor vehicles a reality. The new directive extends the European type approval, that has hitherto only been foreseen for passenger cars, to lorries, buses and their trailers. Manufacturers of these vehicles will therefore also be able to benefit from the advantages of the European type approval in the future. At the same time, the directive ensures that in the future all new vehicles in the European Union will have to meet the same high safety standards. The new directive will therefore benefit not only the European automotive industry but also the public throughout the Community.
We are counting on your support in tomorrow's vote and we will then adopt the directive at one of our forthcoming Council meetings so that it can enter into force as quickly as possible.
Vice-President of the Commission. (DE) Madam President, ladies and gentlemen, I should like to offer particularly warm congratulations to the rapporteur, Mr Harbour, on his report and to thank him for his work, which has yielded a really excellent result.
This proposal for a directive consists of a whole package of measures, which are intended to speed up the process of placing vehicles on the market in the Member States. This will indeed, as the representative of the German Presidency has just stressed, bring huge advantages for manufacturers, freight forwarders and users.
Making the internal market a reality is indisputably one of the greatest success stories in European politics. However, when it comes to commercial vehicles, manufacturers have hitherto waited in vain for borders to be fully opened.
Since 1996, the directive on the type approval of motor vehicles has been the European Community's most important legal instrument for creating the internal market in the automotive sector. It was then that all classes of vehicles were given access to the internal market. The only exceptions were commercial vehicles, that is buses, lorries and their trailers, despite the fact that this is a sector of huge economic importance. In 2006 alone, two million new vans and more than a quarter of a million new lorries of over 16 tonnes were licensed in the Community. The vast majority of these vehicles were built in the European Union. In 2007 these figures will be substantially exceeded, if the data available for the first quarter are anything to go by.
This new framework directive seeks above all to extend the principle of a standard Community-wide type-approval procedure to all vehicles. In addition, automotive manufacturers will no longer need to build vehicles in line with the regulations in each individual Member State to be permitted to sell them there. Instead, harmonised technical specifications will apply, bringing economies of scale into play and avoiding out-dated administrative procedures. Haulage companies will also benefit from this and, in the end, consumers.
A further essential point in this directive is that new vehicles will have to comply with a whole series of directives on technical harmonisation in the field of vehicle safety. Precisely at a time when commercial vehicles do not enjoy a good reputation amongst the public, this will make a decisive contribution to improving road safety across the European Union.
Obviously, small and medium-sized enterprises have not been forgotten. They too will have easier access to the internal market. Manufacturers of special purpose vehicles or small series vehicles and body-builders, who usually work on behalf of haulage companies, will benefit from simplified procedures, which will not involve too much red tape.
I fully agree with Mr Harbour's point about those companies that modify vehicles to meet the needs of disabled users. It was very important to find a way to resolve this problem together. I am delighted that the recommendations made by the CARS 21 high level group, that was set up on my initiative, have been incorporated unchanged into this proposal for a directive. CARS 21 has enabled us to define the legislative framework within which we will move when designing future technical regulations.
There is one further important point to be mentioned here: international regulations are becoming increasingly significant, in this case regulations that are currently being drafted by the United Nations Economic Commission for Europe. An additional factor is that in various respects we are abolishing out-dated Community law and are allowing manufacturers to submit their own test results to obtain a type approval.
On the tension between the Community's rules on languages and the direct reference to international standards and regulations, I should like to say that the Commission accepts Amendment 25 because it believes that in this particular industrial sector a direct and up-to-date reference to such standards may significantly enhance its competitiveness. This applies both at global level and within the EU. The automotive sector is a global business. It therefore has a greater and more urgent need for international standards than some other sectors.
The Commission supports the amendments to enable an agreement at second reading and is convinced that this proposal constitutes a balanced response to the interests of industry, haulage companies and consumers as well as the needs of the Member States.
on behalf of the PPE-DE Group. - (DE) Madam President, I too should like firstly to thank the rapporteur, Mr Harbour, for his excellent and very professional work on this dossier. I can fully support the compromise that has been negotiated with the Presidency.
I should therefore like to comment briefly on just one point, which we have already considered in the debate on Euro 5, and which is particularly important to me, namely access to vehicle repair information for independent garages. This access to information is of crucial importance for European citizens. Anyone who is on holiday, travelling in Europe in his car, can break down abroad. Often, however, the nearest authorised repair garage is hundreds of miles away. That is why we need to ensure that free, independent garages are also able to repair that motor vehicle. Furthermore, all drivers in their home countries should also be able to choose the garage where they would like their vehicle to be repaired. This competition will definitely also benefit consumers. We will guarantee this with our new rules.
To this end we have included an explicit provision in the new type-approval framework directive stating that vehicle manufacturers have to make all of the necessary information readily available to independent garages to ensure that they are able to repair and maintain a motor vehicle. This provision is consistent with the wording of the Euro 5 Regulation, which we adopted last year at its first reading. Our objective is to guarantee access to repair information for independent garages. This should be ensured for a transitional period by Euro 5, but should ultimately be provided for in the type-approval framework directive.
Finally, I should like to appeal once more to Commissioner Verheugen to ensure that the political will of Parliament and the Council is respected in the negotiations on technical implementation, because the provisions on access to repair information also have to work in practice.
on behalf of the PSE Group. - (DE) Madam President, Mr President-in-Office, Commissioner Verheugen, I too am delighted that we have reached an agreement between the three European Union institutions at the second reading, so that we can vote tomorrow and then have these provisions implemented very quickly.
For the Socialist Group in the European Parliament, three points were of particular importance. The first is that we were able to agree in Article 31 to retain a high level of consumer protection in approval procedures for parts or equipment which pose a significant risk to the correct functioning of systems.
Secondly, the text that was adopted in the Committee on the Internal Market and Consumer Protection by and large clarifies the technical administrative provisions on type approval and extends them at Community level to all motor vehicles including buses and commercial vehicles. If we also implement these provisions we will be able to contribute to a significant improvement in road safety.
Thirdly, I should like to highlight in particular the fact that the provisions on adapting vehicles to the specific needs of people with disabilities have - thanks in no small measure to the rapporteur - been improved considerably. I am thinking here especially of people in wheelchairs. We have taken a major step forward here and in so doing we are giving the public a positive image of a Europe that puts the concerns of its citizens and the public at the heart of its work.
The debate is closed.
The vote will take place tomorrow.